Exhibit 99.1 OPHTHALMIC IMAGING SYSTEMS CONTACTS: Gil Allon, CEO 221 Lathrop Way, Suite I Ariel Shenhar, CFO Sacramento, CA95815 (916) 646-2020 INVESTOR RELATIONS Jody Cain Lippert/Heilshorn & Associates (310) 691-7100 OPHTHALMIC IMAGING SYSTEMS REPORTS SECOND QUARTER FINANCIAL RESULTS - - - Revenues increase 64% on initial OIS EyeScan sales and higher sales of informatics products SACRAMENTO, Calif. August 9, 2010 – Ophthalmic Imaging Systems (OIS) (OTC BB: OISI), a leading digital imaging, image management, Electronic Medical Records (EMR) and Practice Management (PM) company, today reported its financial results for the three and six months ended June 30, 2010 and provided an update on recent corporate developments. For the second quarter of 2010, OIS reported net revenue of $4.8 million, up 64% or $1.9 million from net revenue of $2.9 million for the second quarter of 2009, primarily due to higher product sales.Gross margin for the quarter reached 60% from 51% in the prior year, due to an increase in higher-margin software sales. Operating expenses for the second quarter of 2010 were $3.2 million, compared with $6.6 million for the second quarter of 2009, which included a $4.4 million impairment expense related to the debt of MediVision Medical Imaging Ltd.Sales and marketing expenses increased to $1.8 million for the second quarter of 2010 compared to $868,000 for the second quarter of 2009, primarily due to the Company’s efforts to introduce and support the launch of OIS EyeScanTM in international and U.S. Eye care markets. The net loss for the second quarter of 2010 was $488,000, or $0.02 per share, compared with a net loss for the second quarter of 2009 of $4.0 million, or $0.23 per share. “Our 64% increase in net revenue and notably expanded gross margin are highly gratifying and largely attributable to growing sales of our Picture Archiving and Communication Systems (PACS) named OIS SymphonyTM and integrated EMR/PM solutions by both OIS and our subsidiary, Abraxas Medical Solutions,” said Gil Allon, Chief Executive Officer of OIS.“Informatics sales industry-wide are expected to grow 30% this year, with a particularly strong contribution from the EMR segment, due to favorable market dynamics such as escalating labor costs, declining reimbursements, increasing regulations and spiraling medical-error legal suits.Additionally, adoption of informatics solutions should accelerate following last month’s release of the final rule of Meaningful Use of Electronic Health Records under the American Recovery and Reinvestment Act of 2009". “OIS and Abraxas are well positioned to capitalize on this anticipated industry momentum.OIS is the only provider of a single EMR/PM and PACS solution for ophthalmology practices, where we already have strong relationships, and Abraxas is expanding into medical specialties beyond ophthalmology with a single-platform EMR/PM and scheduling solution. OIS www.oisi.com 221 Lathrop Way, Suite I main 800.338.8436 Sacramento, CA 95815 fax 916.646.0207 USA Ophthalmic Imaging Systems Press Release August 9, 2010 “We also were pleased with the initial OIS EyeScan sales,” he added.“We believe this portable, cost-effective imaging device with the ability to image both the anterior and posterior segments of the eye and integrated software provides opportunity to expand into optometrist offices domestically, and serve the needs of eye care providers overseas.We are conducting direct sales in the U.S. and direct sales, through our German subsidiary and our European sales branch in Belgium.We also have established distribution agreements for many European, Asian and Latin American countries.” Six Month Financial Results For the six months ended June 30, 2010, OIS reported net revenue of $8.9 million, up 68% from net revenue of $5.3 million for six months ended June 30, 2009.The $3.6 million increase is primarily due to higher product sales.Gross margin for the six months ended June 30, 2010 reached 57% from 49% for the first six months in 2009, mainly due to an increase in higher-margin software revenue.Operating expenses for the six months ended June 30, 2010 were $6.1 million, compared with $8.8 million for the comparable period last year.The net loss for the six months ended June 30, 2010 was $1.3 million, or $0.05 per share, compared with a net loss for the six months ended June 30, 2009 of $5.1 million, or $0.30 per share. As of June 30, 2010, the Company had cash and cash equivalents of $6.2 million, which included $2.0 million in funds from the final installment under a June 2009 purchase agreement with U.M. AccelMed, LP completed in May 2010, and stockholders’ equity of $6.4 million. About Ophthalmic Imaging Systems Ophthalmic Imaging Systems (www.oisi.com) is the leading provider of ophthalmic digital imaging and informatics systems.The Company designs, develops, manufactures and markets digital imaging systems, image management and integrated EMR and PM solutions for the eye care market.With more than 25 years in the ophthalmic imaging business, the Company has consistently introduced new, innovative technologies.Through its wholly owned subsidiary, Abraxas Medical Solutions, the Company provides EMR and PM software to OB/GYN, orthopedic and primary care physicians.The Company markets and supports its products through an extensive network of dealers, distributors and direct representatives. Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. OIS www.oisi.com 221 Lathrop Way, Suite I main 800.338.8436 Sacramento, CA 95815 fax 916.646.0207 USA Ophthalmic Imaging Systems Press Release August 9, 2010 Ophthalmic Imaging Systems Selected Financial Data Condensed Consolidated Statements of Operations Three Months Ended June 30 Six Months Ended June 30 unaudited unaudited unaudited unaudited Net Revenue $ Cost of Sales Gross Profit Sales And Marketing Research And Development General And Administrative Impairment Related To Debt of MediVision - - Total Operating Expenses Loss From Operations ) Other Income – Settlement - - Interest And Other Expense, Net ) Net Loss Before Income Taxes ) Income Tax Expense ) Net Loss ) Less Noncontrolling Interest’s Share - - Net Loss Attributable To Ophthalmic Imaging Systems ) $ ) $ ) $ ) Basic And Diluted Net Loss Per Share $ ) $ ) $ ) $ ) Shares Used In The Calculation Of Basic And Diluted Net Loss Per Share OIS www.oisi.com 221 Lathrop Way, Suite I main 800.338.8436 Sacramento, CA 95815 fax 916.646.0207 USA Ophthalmic Imaging Systems Press Release August 9, 2010 Assets June 30, 2010 December 31, 2009 Current assets: unaudited unaudited Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Restricted cash Furniture and equipment, net of accumulated depreciation of $1,159,042 and $1,076,084 respectively Capitalized imaging software, net of accumulated amortization of $252,354 and $168,236, respectively Capitalized software development, net of accumulated amortization of $575,418 and $383,612, respectively AcerMed asset purchase, net of accumulated amortization of $285,036 and $190,024, respectively Goodwill Customer relationship intangible assets and other intangible assets, net of accumulatedamortization of $44,041 and $11,636, respectively Prepaid financing - Licensing rights intangible asset, net of accumulated amortization of $16,519 and $0, respectively Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accounts payable – related party - Accrued liabilities Deferred extended warranty revenue-current portion Customer deposits Notes payable- current portion Total current liabilities Deferred extended warranty revenue, less current portion Line of credit Notes payable, less current portion Total liabilities Commitments and contingencies Equity Ophthalmic Imaging Systems’ stockholders' equity: Common stock, no par value, 100,000,000 shares authorized; 30,300,928 and 26,500,059 issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in-capital Accumulated deficit ) ) Cumulative translation adjustment ) Total Ophthalmic Imaging Systems’ stockholders’ equity Noncontrolling interest Total equity Total liabilities and stockholders' equity $ $ # # # OIS www.oisi.com 221 Lathrop Way, Suite I main 800.338.8436 Sacramento, CA 95815 fax 916.646.0207 USA
